UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAN MARTÍNEK,

                            Plaintiff,

                     -v.-                            19 Civ. 8030 (KPF)

AMTRUST FINANCIAL SERVICES, INC.,                          ORDER
BARRY D. ZYSKIND, GEORGE
KARFUNKEL, and LEAH KARFUNKEL,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

        On August 28, 2019, Plaintiff Jan Martínek filed a class action lawsuit

on behalf of certain stockholders in AmTrust Financial Services, Inc. (Dkt. #1).

The complaint alleges violations of Section 10(b) of the Securities Exchange Act

of 1934 (the “1934 Act”), 15 U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17

C.F.R. § 240.10b-5; and Section 20(a) of the 1934 Act, 15 U.S.C. § 78t(a). (See

id.).

        On August 30, 2019, Plaintiff published the notice of the putative class

action on PR Newswire. (Dkt. #10, Ex. A). On September 9, 2019, the Court

issued an order requiring any party that wished to be appointed as lead

plaintiff of the putative class serve and file a motion on or before October 29,

2019. (Dkt. #11). The Court stated that any opposition to any motion for

appointment of lead plaintiff should be served and filed on or before November

12, 2019. (Id.). The Court also ordered that a conference would be held on
December 10, 2019, at which the Court would consider any motions for

appointment of lead plaintiff and lead counsel and/or for consolidation. (Id.).

      Plaintiff Jan Martínek, who filed the Complaint in this action, is the only

party who has moved for appointment as lead plaintiff and he seeks

representation by Wolf Popper LLP. (See Dkt. #18, 19, 20, 21). Thus, there is

only one motion for appointment of lead plaintiff and lead class counsel

pending before the Court and no opposition to such motion. The Court

corresponded with the parties by email and has confirmed that they see no

need to appear before the Court for a conference given that there is only one

unopposed motion. Accordingly, the conference previously scheduled for

December 10, 2019, is hereby AJDOURNED sine die. The Court will rule on

the motion using the submissions that the Court has already received.

      SO ORDERED.

Dated:      November 14, 2019
            New York, New York
                                            ____________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        2
